DACOMBE, Circuit Judge.
Two of the items disallowed by the clerk, to wit, the premiums paid for appeal bond and for supersedeas bond, should be allowed. The court of appeals in the Sixth circuit disallowed a similar charge when sought to be taxed as costs; the only reason stated being that “there is no authority for taxing such an item.” Lee Injector Mfg. Co. v. Pemberthy Injector Co., 48 C. C. A. 760, 109 Fed. 964. There is authority, however, for taxing legitimate and proper disbursements which are rendered necessary by rules of practice as disbursements in the circuit court, and these premiums seem to be such disbursements. The printing of defendant’s exhibits in the circuit court was properly disallowed under the settled practice in this circuit, no order specially directing the printing being shown, and the original exhibits being presumably in proper shape to submit to the circuit judge. The requirement of the circuit court of appeals that more than one complete printed set- of exhibits shall be furnished, so that each judge who sits on the hearing of the appeal may have one, may be a good reason for taxing cost of printing them as a disbursement in circuit court of appeals, but it does not change the situation so far as the circuit court is concerned.

 1. See Costs, vol. 13, Cent. Dig. § 659.